DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 04/15/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record claims 1, 11, 17 and all their dependent claims are allowed.
EXAMINER’S AMENDMENT
With consultation of Anh Nguyen (PE) and with authorization of this examiner’s amendment given in an interview with Megan Walling (Reg. No. 60112) on 05/02/2022.
The application is amended as follows:1.	(Previously Presented) A method comprising:
at a smart network interface card (SmartNIC) that is in communication with a host device, storing in a memory of the SmartNIC, mapping information that maps a subset of names of content included in a content store that is stored in a memory of the host device to corresponding addresses of data in the content store, wherein the subset of names of content includes names of most frequently accessed content included in the content store and an identification of the subset of names of content included in the mapping information is based on a statistical analysis of names included in interests received at the host device;
receiving at the SmartNIC, from a requester, a Hybrid Information-Centric Network (hICN) interest that includes a name;
determining, by the SmartNIC, whether the name of the hICN interest is included in the mapping information stored in the SmartNIC; and
processing, by the SmartNIC, the hICN interest based on whether the name of the hICN interest is included in the mapping information stored in the memory of the SmartNIC, wherein when it is determined that the name is included in the mapping information, the processing includes:
generating interest packet metadata that includes the name of the hICN interest and an indication that a match for the name of the hICN interest is found in the mapping information stored in the memory of the SmartNIC;
providing the interest packet metadata to the host device to enable the host device to generate packet header metadata, wherein the packet header metadata includes an address in the memory of the host device for data to be retrieved by the SmartNIC and an indication that the data to be retrieved by the SmartNIC is packet header data; and
obtaining the packet header metadata from the host device.

2.	(Canceled) 

3.	(Previously Presented) The method of claim 1, further comprising:
first determining that the name of the hICN interest is included in the mapping information;
second determining, based on the mapping information and in response to the first determining, an address in the memory of the host device that corresponds to the name;
retrieving, by the SmartNIC, data stored at the address in the memory of the host device; 
generating, by the SmartNIC, a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and
forwarding, by the SmartNIC, the data packet to the requester.

4.	(Previously Presented) The method of claim 1, further comprising:
determining that the name is not included in the mapping information stored in the memory of the SmartNIC; 
forwarding, in response to the determining, the hICN interest to the host device; 
receiving, at the SmartNIC, from the host device, a data packet including data corresponding to the name of the hICN interest; and
forwarding, by the SmartNIC, the data packet to the requester. 

5.	(Previously Presented) The method of claim 1, further comprising: 
storing, in the memory of the SmartNIC, the data for the subset of names of content included in the mapping information.

6.	(Original) The method of claim 5, wherein the mapping information maps the subset of names of content stored to corresponding addresses in the memory of the SmartNIC.

7.	(Previously Presented) The method of claim 6, wherein when it is determined that the name is included in the mapping information stored in the memory of the SmartNIC, the processing includes:
retrieving, by the SmartNIC, data stored at an address in the memory of the SmartNIC; 
generating, by the SmartNIC, a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and
forwarding, by the SmartNIC, the data packet to the requester.

8.	(Currently Amended) The method of claim 6, wherein when it is determined that the name is included in the mapping information stored in the memory of the SmartNIC, the processing further includes:
retrieving, by the SmartNIC, the data for the hICN interest stored at the address in the memory of the SmartNIC;
based on the indication and the address contained in the packet header metadata, retrieving, by the SmartNIC, the data at the address in the memory of the host device that is to be used as the packet header data;
generating, by the SmartNIC, a data packet that includes the data retrieved from the memory of the SmartNIC, the packet header data retrieved from the memory of the host device, and a destination address that corresponds to a source address of the hICN interest; and
forwarding, by the SmartNIC, the data packet to the requester.  

9.	(Original) The method of claim 8, wherein the packet header data includes data to support one or more networking services for the data packet.  

10.	(Previously Presented) The method of claim 1, wherein the subset of names of content included in the mapping information is for relatively high popular data associated with relatively short intervals of video content of a video streaming event.  


11.	(Previously Presented) A network interface card, comprising:
a plurality of ports configured to receive network traffic and to send network traffic;
a bus controller configured to communicate with a host device that serves as a forwarder in an Hybrid Information-Centric Network (hICN);
a memory configured to store mapping information that maps a subset of names of content contained in a content store that is stored in a memory of the host device to corresponding addresses of data in the content store, wherein the subset of names of content includes names of most frequently accessed content included in the content store and an identification of the subset of names of content included in the mapping information is based on a statistical analysis of names included in interests received at the host device; and
a controller configured to perform operations including:
obtaining from a requester an hICN interest received at one of the plurality of ports, the hICN interest including a name;
determining whether the name of the hICN interest is included in the mapping information stored in the memory; and
processing the hICN interest based on whether the name of the hICN interest is included in the mapping information stored in the memory, wherein, when the name of the hICN interest is included in the mapping information, the controller is further configured to perform operations comprising:
generating interest packet metadata that includes the name of the hICN interest and an indication that a match for the name of the hICN interest is found in the mapping information stored in the memory of the network interface card;
providing the interest packet metadata to the host device to enable the host device to generate packet header metadata, wherein the packet header metadata includes an address in the memory of the host device for data to be retrieved by the network interface card and an indication that the data to be retrieved by the network interface card is packet header data; and
obtaining the packet header metadata from the host device.

12.	(Canceled) 

13.	(Previously Presented) The network interface card, of claim 11, wherein the operations further comprise:
determining that the name of the hICN interest is included in the mapping information;
determining an address corresponding to the name in the mapping information;
retrieving, in response to the determination, data stored at the address; 
generating a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and
forwarding the data packet, via one of the plurality of ports, to the requester.

14.	(Previously Presented) The network interface card of claim 11, wherein the operations further comprise storing, in the memory, data mapped to the name that is included in the mapping information.

15.	(Previously Presented) The network interface card of claim 14, the operations further comprising:
determining that the name is included in the mapping information;
retrieving data stored at an address in the memory of the network interface card; 
generating a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and
forwarding the data packet, via one of the plurality of ports, to the requester.

16.	(Currently Amended) The network interface card of claim 14, the operations further comprising:
retrieving the data for the hICN interest stored at the address in the memory of the network interface card;
based on the indication and the address contained in the packet header metadata, retrieving the data at the address in the memory of the host device that is to be used as the packet header data;
generating a data packet that includes the data retrieved from the memory of the network interface card, the packet header data retrieved from the memory of the host device, and a destination address that corresponds to a source address of the hICN interest; and
forwarding the data packet, via one of the plurality of ports, to the requester.  

(Previously Presented) A system comprising:
a host device that serves as a forwarder in an Hybrid Information-Centric Network (hICN), the host device including a memory that stores content for a content store; and
a smart network interface card (SmartNIC) configured to communicate with the host device, the SmartNIC including a memory, wherein the SmartNIC is configured to perform operations comprising:
storing in the memory of the SmartNIC, mapping information that maps a subset of names of the content included in the content store to corresponding addresses of data in the content store, wherein the subset of names of content includes names of most frequently accessed content included in the content store and an identification of the subset of names of content included in the mapping information is based on a statistical analysis of names included in interests received at the host device;
receiving at the SmartNIC, from a requester, an hICN interest that includes a name;
determining at the SmartNIC, whether the name of the hICN interest is included in the mapping information stored in the SmartNIC; and
processing at the SmartNIC, the hICN interest based on whether the name of the hICN interest is contained in the mapping information stored in the memory of the SmartNIC, wherein, when the name of the hICN interest is contained in the mapping information, the processing further includes:
generating interest packet metadata that includes the name of the hICN interest and an indication that a match for the name of the hICN interest is found in the mapping information;
providing the interest packet metadata to the host device to enable the host device to generate packet header metadata, wherein the packet header metadata includes an address in the memory of the host device for data to be retrieved by the SmartNIC and an indication that the data to be retrieved by the SmartNIC is packet header data; and
obtaining the packet header metadata from the host device.
(Previously Presented) The system of claim 17, wherein the mapping information maps each name in the subset of names to a corresponding address in the memory of the host device, of data associated with the name, and wherein when the SmartNIC determines that the name of the hICN interest is included in the mapping information stored in the memory of the SmartNIC, the processing further includes:
performing a memory access read operation by the SmartNIC from the memory of the host device based on the address contained in the mapping information for the name;
retrieving, by the SmartNIC, data stored at the address in the memory of the host device; 
generating, by the SmartNIC, a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and
forwarding, by the SmartNIC, the data packet to the requester.

(Previously Presented) The system of claim 17, wherein the memory of the SmartNIC further stores the data for the subset of names included in the mapping information, and the mapping information maps each of the names of the content to an address of corresponding content data stored in the memory of the SmartNIC, wherein when the SmartNIC determines that the name is included in the mapping information stored in the memory of the SmartNIC, the processing further includes:
retrieving, by the SmartNIC, data stored at an address in the memory of the SmartNIC; 
generating, by the SmartNIC, a data packet that includes the data retrieved from the memory of the SmartNIC and a destination address that corresponds to a source address of the hICN interest; and
forwarding, by the SmartNIC, the data packet to the requester.


(Previously Presented) The system of claim 17, wherein the memory of the SmartNIC further stores the data for the subset of names included in the mapping information, and the mapping information maps the subset of names of the content stored to corresponding addresses in the memory of the SmartNIC, wherein when the SmartNIC determines that the name is included in the mapping information stored in the memory of the SmartNIC, and wherein the processing further includes:
generating interest packet metadata that includes the name of the hICN interest and an indication that a match for the name of the hICN interest is found in the mapping information stored in the memory of the SmartNIC.

21.	(Previously Presented) The system of claim 17, the operations further comprising storing, in the memory of the SmartNIC, the data for the subset of names of content included in the mapping information.

22.	(Previously Presented) The system of claim 21, wherein the mapping information maps the subset of names of content stored to corresponding addresses in the memory of the SmartNIC.

Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1, 11 and 17 are allowed because the prior arts of record Ayyagari (US20180097908) in view of Lopez (US20160191385) fail to anticipate or render obvious the following claim limitations, “wherein when it is determined that the name is included in the mapping information, the processing includes: generating interest packet metadata that includes the name of the hICN interest and an indication that a match for the name of the hICN interest is found in the mapping information stored in the memory of the SmartNIC” ,  “providing the interest packet metadata to the host device to enable the host device to generate packet header metadata” , “wherein the packet header metadata includes an address in the memory of the host device for data to be retrieved by the SmartNIC and an indication that the data to be retrieved by the SmartNIC is packet header data; and obtaining the packet header metadata from the host device” , “the subset of names of content includes names of most frequently accessed content included in the content store and an identification of the subset of names of content included in the mapping information is based on a statistical analysis of names included in interests received at the host device”. The prior arts of record Ayyagari (US20180097908) in view of Lopez (US20160191385) taught cache management on high availability routers in a content centric network and CCN fragmentation gateway.
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Stewart (US8165118) teaches voice over content centric networks. Moustafa (US20150281299) teaches context-aware streaming of digital content. The dependent claims 3-10, 13-16 and 18-22 therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2456       



/ANH NGUYEN/Primary Examiner, Art Unit 2456